Title: To George Washington from Timothy Pickering, 29 June 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Camp at Peekskill June 29. 1781
                        
                        Major Platt having signified to me his intentions to quit my department, I immediately sought for a suitable
                            character for the office of deputy quarter master to the main army; and after due inquiry, have fixed on lieut. colo.
                            Dearborn. He has consented to serve: but being in the line of the army, he cannot be taken from thence without your
                            Excellency’s approbation, which I now solicit. The act of Congress to this point I beg leave to inclose.
                        As the regiment to which lieut. colo. Dearborn belongs is small, & has two other field officers, I
                            thought no lieutenant colonel could, on these accounts, with less inconvenience be spared from the line. Should my choice
                            meet with your Excellency’s approbation, I request you will be pleased to direct the resignation of Major Platt, &
                            the appointment of lieut. colo. Dearborn, to be announced in the general orders of to–morrow. I have the honour to be with
                            the greatest respect your Excellency’s most obedt servant
                        
                            T. Pickering Q.M.G.

                        
                    